Exhibit 10.4

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (the “First Amendment”) is made as of June 23,
2011, by and between ARE-MA REGION NO. 24, LLC, a Delaware limited liability
corporation (“Landlord”), and SYNTA PHARMACEUTICALS CORP., a Delaware
corporation, (“Tenant”).

 

RECITALS

 

A.                                   Landlord and Tenant have entered into that
certain Lease Agreement dated December 14, 2006 (the “Lease”), wherein Landlord
leased to Tenant certain premises (the “Premises”) located at 45-47 Wiggins
Avenue, Bedford, Massachusetts and more particularly described in the Lease.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

 

B.                                     Subject to the provisions hereof, Tenant
desires to extend the Base Term of the Lease for a period of 5 years, and
Landlord is willing to extend the Base Term of the Lease on the terms herein set
forth.

 

C.                                     Accordingly, Landlord and Tenant desire
to amend the Lease to, among other things, extend the Term of the Lease to
expire on October 31, 2016.

 

AGREEMENT

 

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1.                                       Extension of Term.  The definition of
Base Term in the Basic Lease Provisions on page 1 of the Lease is deleted in its
entirety and replaced with the following:

 

“Base Term:                          Beginning on December 15, 2006
(“Commencement Date”) and ending October 31, 2016.”

 

2.                                       Base Rent. The first sentence of
Section 4 of the Lease is hereby deleted in its entirety and replaced with the
following:

 

“Base Rent shall be increased on November 1, 2011 and on each annual anniversary
thereafter during the Term of this Lease (each an “Adjustment Date”) by
multiplying the Base Rent payable immediately before such Adjustment Date by the
Rent Adjustment Percentage and adding the resulting amount to the Base Rent
payable immediately before such Adjustment Date.”

 

3.                                       Base Rent Abatement.  Provided that
Tenant is not then in Default, Base Rent shall be abated for the period
commencing on November 1, 2011 and ending on January 31, 2012.

 

4.                                       No Right of First Offer; No Right to
Terminate.  For purposes of clarification, Section 39 (Right of First Offer) and
Section 40 (Right to Terminate) of the Lease have expired by their terms and are
hereby deleted in their entirety and are of no further force and effect.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.

 

--------------------------------------------------------------------------------


 

5.                                       Right to Extend Term. For purposes of
clarification, Section 41 (Right to Extend Term) of the Lease shall remain in
full force and effect.

 

6.                                       OFAC.  Tenant, and all beneficial
owners of Tenant, are currently (a) in compliance with and shall at all times
during the Term of the Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

7.                                       Asbestos.

 

(a)                                  Notification of Asbestos.  Landlord hereby
notifies Tenant of the presence of asbestos-containing materials (“ACMs”) and/or
presumed asbestos-containing materials (“PACMs”) within or about the Premises in
the location identified in Exhibit A attached hereto.

 

(b)                                 Tenant Acknowledgement.  Tenant hereby
acknowledges receipt of the notification in paragraph (a) of this Section 7 and
understand that the purpose of such notification is to make Tenant, and any
agents, employees, and contractors of Tenant, aware of the presence of ACMs
and/or PACMs within or about the Building in order to avoid or minimize any
damage to or disturbance of such ACMs and/or PACMs.

 

/s/ KE

 

Tenant’s Initials

 

(c)                                  Acknowledgement from
Contractors/Employees.  Tenant shall give Landlord at least 14 days’ prior
written notice before conducting, authorizing or permitting any of the
activities listed below within or about the Premises, and before soliciting bids
from any person to perform such services.  Such notice shall identify or
describe the proposed scope, location, date and time of such activities and the
name, address and telephone number of each person who may be conducting such
activities.  Thereafter, Tenant shall grant Landlord reasonable access to the
Premises to determine whether any ACMs or PACMs will be disturbed in connection
with such activities.  Tenant shall not solicit bids from any person for the
performance of such activities without Landlord’s prior written approval.  Upon
Landlord’s request, Tenant shall deliver to Landlord a copy of a signed
acknowledgement from any contractor, agent, or employee of Tenant acknowledging
receipt of information describing the presence of ACMs and/or PACMs within or
about the Premises in the locations identified in Exhibit A prior to the
commencement of such activities.  Nothing in this Section 7 shall be deemed to
expand Tenant’s rights under the Lease or otherwise to conduct, authorize or
permit any such activities.

 

(i)             Removal of thermal system insulation (“TSI”) and surfacing ACMs
and PACMs (i.e., sprayed-on or troweled-on material, e.g., textured ceiling
paint or fireproofing material);

 

2

--------------------------------------------------------------------------------


 

(ii)          Removal of ACMs or PACMs that are not TSI or surfacing ACMs or
PACMs; or

 

(iii)       Repair and maintenance of operations that are likely to disturb ACMs
or PACMs.

 

8.                                       Miscellaneous.

 

(a)                                  This First Amendment is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions.  This First Amendment may be amended only by an agreement in
writing, signed by the parties hereto.

 

(b)                                 This First Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors in interest.

 

(c)                                  This First Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one and the same instrument.  The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this First Amendment attached
thereto.

 

(d)                                 Landlord and Tenant each represents and
warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker”) (other than Richards, Barry, Joyce & Partners), in
connection with this transaction, and that no Broker brought about this
transaction (other than Richards, Barry, Joyce & Partners).  Landlord and Tenant
each hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker (other than Richards, Barry, Joyce & Partners) claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.

 

(e)                                  As amended and/or modified by this First
Amendment, the Lease is hereby ratified and confirmed and all other terms of the
Lease shall remain in full force and effect, unaltered and unchanged by this
First Amendment.  In the event of any conflict between the provisions of this
First Amendment and the provisions of the Lease, the provisions of this First
Amendment shall prevail.  Whether or not specifically amended by this First
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this First
Amendment.

 

(Signatures on Next Page)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

SYNTA PHARMACEUTICALS CORP., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Its:

Vice President and Treasurer, CFO

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 24, LLC, a Delaware limited liability company

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership, managing
member

 

 

 

 

 

By:

ARE-QRS CORP., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Its:

Eric S. Johnson

 

 

 

 

Vice President

 

 

 

 

Real Estate Legal Affairs

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTIFICATION OF THE PRESENCE OF ASBESTOS CONTAINING MATERIALS

 

This notification provides certain information about asbestos within or about
the Premises at 45-47 Wiggins Avenue, Bedford, MA (“Building”).

 

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country.  Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation.  Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

 

Asbestos surveys of the Building have determined that ACMs and/or materials that
might contain asbestos, referred to as presumed asbestos-containing materials or
PACMs, are present within or about the Premises.  ACMs located in the 47 Wiggins
portion of the Premises include 12” x 12” purple floor tile and associated
mastic in the production area and shipping area, 12” x 12” blue floor tile and
associated mastic in the lunch room and electrical room, and carpet adhesive in
the office and laboratories.  The ACMs were observed to be in good condition and
may be managed in place.

 

Because ACMs or PACMs may present and may continue to be present within or about
the Building, we have hired an independent environmental consulting firm to
prepare an operations and maintenance program (“O&M Program”).  The O&M Program
is designed to minimize the potential of any harmful asbestos exposure to any
person within or about the Building.  The O&M Program includes a description of
work methods to be taken in order to maintain any ACMs or PACMs within or about
the Building in good condition and to prevent any significant disturbance of
such ACMs or PACMs.  Appropriate personnel receive regular periodic training on
how to properly administer the O&M Program.

 

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices.  ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled.  This does not typically occur unless
(1) the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities).  If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases.  However, measures to minimize exposure, and consequently minimize
the accumulation of asbestos fibers, reduce the risks of adverse health effects.

 

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers.  In particular, you should be aware
that some of the activities which may present a health risk include moving,
drilling, boring, or otherwise disturbing ACMs.  Consequently, such activities
should not be attempted by any person not qualified to handle ACMs.

 

The O&M Program is available for review during regular business hours at
Landlord’s office located at One Innovation Drive, Worcester, MA 01605.

 

--------------------------------------------------------------------------------


 

Amendment To Lease — [Tenant name]

 

6

--------------------------------------------------------------------------------